[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
In a memorandum of decision dated October 21, 1991, this case was remanded to Attorney Ellen B. Hubbell, the attorney trial referee who tried the matter. General Statutes 52-434(a); Practice Book 428 et seq. The remand indicated that she was "to take further evidence" on whether the claim of the plaintiff against the Estate of Eugene W. Meehan had been filed in a timely fashion in accordance with General Statutes 45a-395.
This phraseology was imprecise in that the remand to Attorney Lubell is for an articulation of the basis for her finding of fact #30 in the report of October 1, 1990, that "timely proofs of claim" were filed with the local Probate Court. In response to a motion to correct, the attorney trial referee indicated that proofs of claim "were filed with the Probate Court in Greenwich in December 1985 (Exhibit C)."
The issue at this juncture of the case is what evidence did the referee rely upon to reach her conclusion that the proofs of claim were filed in a "timely" fashion. If the referee wishes the parties CT Page 1804 to file briefs on this subject, counsel should be so notified.
Dated at Stamford, Connecticut, this 6th day of February, 1992.
WILLIAM B. LEWIS, JUDGE
[EDITORS' NOTE:  THE CASE THAT PREVIOUSLY APPEARED ON THIS PAGE HAS BEEN MOVED TO CONN. SUP. PUBLISHED OPINIONS.] CT Page 1811